DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the terminal disclaimer, RCE, amendment, and response filed on 05/05/2021.
Claims 21, 24, and 34 have been amended.
Claims 42, 43, 45, and 46 have been canceled.
Claims 47-52 have been added.
Claims 21-31, 34, and 41, 44, and 47-52 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 05/05/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21-31, 34, and 41, 44, and 47-52 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 05/05/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes targeted advertising based on user information by incorporating keywords from user searches with add on embedded applications.  Any rejections under 35 USC § 101 are hereby withdrawn. Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 12/17/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The Joomla! Forum.  Wrapper iFrame sizing issue & solution. (June 23, 2006).  Retrieved online 02/09/2021. https://forum.joomla.org/viewtopic.php?t=71464
The Joomla! Forum generally discloses a method/system that by and large reads on and is related to the instant invention.  

Bob Denny.  Self-Sizing <iframe>.  (29 September 2006).  Retrived online 06/01/2021.
http://solo.dc3.com/tw/HandlingIframes.html
 
WANG et al. (EP 2133802 A4).  “The present disclosure discloses a method, an apparatus and a system of processing related keywords.  The method includes: receive a primary keyword inputted by a user; form a spliced URL for requesting related keywords based on the primary keyword; establish a link between an embedded window object in a current web page and a server using the URL to obtain the related keywords from the server; the embedded window object creates a keyword list and presents the related keywords in the current web page; and obtain a related keyword selected by the user and instantaneously add the related keyword into an input box.”

Coffman et al. PORTABLE MULTIFUNCTION DEVICE, METHOD, AND GRAPHICAL USER INTERFACE FOR TRANSLATING DISPLAYED CONTENT. (WO 2008085744 A1)





James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)